99 F.3d 1146
78 A.F.T.R.2d (RIA) 96-7013, 97-1 USTC  P 50,121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald A. NOLTE;  Carol D. Nolte, Petitioners,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent.
No. 95-70311.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 11, 1996.Decided Oct. 22, 1996.

Before:  PREGERSON, BOOCHEVER, and REINHARDT, Circuit Judges.


1
ORDER*


2
The judgment of the Tax Court (T.C.Memo. 1995-57) is affirmed.  The court did not abuse its discretion by denying Petitioners' motion to amend their petition to raise the statute of limitations defense for the 1980 taxable year.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3